DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The Amendment filed 10/19/2022 has been entered. Claims 1-5, 7-8, 10, and 13 remain pending on the application. 
Applicant argues:
Firstly, the references cited do not specifically disclose a portable system for collecting liquid bodily waste from a plurality of bodily waste collecting bags connected to an indwelling catheter to drain urine from a plurality of patients hygienically. For example and contrary to the present invention, Williams discloses a device suitable to be used by only a single individual/patient but cannot accommodate a plurality of users. Williams is limited to the use of a reservoir utilised by a single person confined to a device. Further, if the device of Williams is to be used by a plurality of patients, it is incapable of hygienically draining urine from a plurality of patients as required by the presently claimed invention. It is apparent to the skilled person that the risk of infection and contamination is high if the device of Williams is to be used by a plurality of patients at the same time. Additionally, it is evident that the device when used by a plurality of users will be inconvenient and dangerous as it may cause accidents because the device is configured to only accommodate a single patient.
Under broadest reasonable interpretation, the claim limitation, “collecting liquid bodily waste from plurality of bodily waste collecting bags connected to an indwelling catheter to drain urine from a plurality of patients hygienically” can be interpreted to mean that the device is used on individual patients/individual collecting bags in sequence, wherein the “hygienically” limitation is satisfied by disinfecting the device between each use. This is as opposed to being used by a plurality of patients at the same time. The device of the prior art would be capable of being used in such a way, and thus reads on this limitation. 
Secondly, the presently claimed invention's inlet can be connected consecutively with a plurality of bodily waste collecting bags. In other words, the present invention can collect waste from one patient to another in a consecutive manner and without having interruption. In the present invention, there is no need to dispose the waste before a user can collect another waste. Unlike many of the cited references, their devices can be connected and can collect waste from a single bag only, and which need to dispose waste after collection from one bag. The greater flexibility of the inlet and capacity of the reservoir of the present invention help cater larger number of patients or users, and thus are very useful in extreme and urgent cases whereby side by side patients need to use the portable system immediately.
Thirdly, the reservoir of the present invention is different compared to the many cited references in that since the reservoir of the presently claimed invention can collect waste from multiple patients. Subsequent to the second arguments as presented above, it is evident that the reservoir of the presently claimed invention has a higher waste collection capacity. Also, it should be noted that the claimed invention can collect and accommodate urine from a plurality of bags in a consecutive manner (par. [0009], [0014], [0033], [0047] of the application). Further, construction of the portable system of the present invention is cost efficient as it has greater capacity, unlike many of the cited references that requires their devices to serve individual patients and thereby also increasing the material costs for constructing more devices.

Claim 1 does not positively recite a plurality of bodily waste collecting bags connected consecutively, so therefore, as long as the device of the prior art is capable of performing the claimed function as interpreted under the broadest reasonable interpretation, the device of the prior art would also read on the claim limitations. Furthermore, Atozawa modified by Williams would be capable of continuously disposing of waste toward some outside source, eliminating the need to dispose of waste after collection from a single bag. Furthermore, whether or not there needs to be waste disposal is dependent on the size of the bag; in theory, having a smaller bag for the same size of waste disposal tank would allow the tank to be used for multiple bags. In addition, claim 1 does not recite specific dimensions for the capacity of the reservoir, and for that matter, neither does the prior art. Thus, any arguments directed to the relative size of the tanks from the present invention and the prior art, or their capacity to contain urine from multiple bags, lacks definitive evidence.
Fourthly, the Applicant notes about the comment in the Office Action (in view of Atozawa modified by Williams) that the drainage pump 20 and water supply pump 18 are interpreted to comprise pumping means. The drainage pump 20 of Atozawa, being combined with the water supply pump 18 of Williams, would not be effective and capable of handling the liquid pressure as compared with the pumping means of the presently claimed invention because the drainage pump 40 of Atozawa and the water supply pump 18 of Williams are only capable of collecting urine of a single patient. 
There is no teaching as to the exact power of the pumps in either Atozawa and Williams, and thus under broadest reasonable interpretation, the prior art may utilize pumps of any power that one having ordinary skill in the art desires. 
Furthermore, it should be noted that the devices of each of Atozawa and Williams need to be connected directly to the private parts of the patient (see Fig. 1 of each of the documents) and hence the devices increase the risk of contamination (as the waste may soil and infect the patient or healthcare personnel, and the direct connection may cause pain or discomfort to the patient). On the other hand, the presently claimed invention does not need to touch the patient as it connects to the urine bag and hence eliminates these disadvantages by the references cited. It is also notable that the device of Williams is suitable for male patients and not for female patients; whereas the present invention is suitable for all gender types. If such features of Atozawa and Williams were to be used in the portable system of the presently claimed invention, it will disrupt and damage the entire system due to being unsuitable for mass processing of bodily waste from multiple patients, and hence defeating the purpose of the presently claimed invention.
Insofar as this argument is directed to the limitation “hygienically” in claim 1, just because the present invention is allegedly more hygienic does not mean that the device of the prior art is not capable of performing its function hygienically, absent any standard of measure as to how hygienic the claimed invention is. Otherwise, this argument is not directed against making a modification to Atozawa and thus has no effect on the fact that Atozawa modified by Williams, Zhang, and Dickison has the same structural features as the claimed invention. This is especially true since the limitation “indwelling catheter” is not positively recited and neither is a functional limitation for the claimed device being suitable for all gender types. Therefore this argument, as well as claims toward the prior art not being usable, do not undermine the rejection to claim 1. 
Fifthly, it should be noted that the body waste collected by the presently claimed invention can be flushed with fresh water (which can be added with antiseptic or disinfectant or a bactericidal, or aided by UV light) at the end of each use cycle to clean and disinfect the whole system, and thus avoids the hassle of constantly draining or clearing out of the reservoir, thus is time efficient.
This argument also does not undermine the rejection to claim 1.
Sixthly, the portability of the claimed system allows physical movement of the system and thus is advantageous and ideal for hospitals or nursing homes that have a huge number of patients or users. Because the present invention is portable, anyone can safely dispose the urine without the risk of infection. On the contrary, Atozawa and Williams' long tubes enable certain amount of urine to remain therein which facilitate bacteria to grow and hence could cause foul odor and infection.
Once again, Atozawa modified by Williams, Zhang, and Dickison read on the amended claim 1, and this argument does not undermine the interpretation of the prior art as reading on the claim limitations, nor does it undermine the modifications made to Atozawa. 
Additionally, the portable system recited in amended claim 1 requires (a) an inflatable balloon being present on the reservoir to compensate any pressure change inside the reservoir and (b) a urine discharge channel that is pulled out from an outer covering at the time of discharging the urine from the reservoir. The inflatable balloon being present on the reservoir to directly compensate any pressure change inside the reservoir allows for a compact, uncomplicated and effective solution in that it automatically or directly compensates any pressure change without complex elements/features involved. Further, the urine discharge channel that is pulled out from an outer covering at the time of discharging the urine from the reservoir facilitates safe removal of the bodily waste from the reservoir. The compact arrangement of the discharge channel eliminates the risk of the user getting infected.
The rejection to claim 1 has been amended to include the rejections to claims 11 and 12 to account for the added limitations. 
Moreover, most of the cited references collects specimen from patient via reservoirs. whereas the present invention utilizes bodily waste collecting bags that collect urine directly from the patients. As such, it eliminates the discomfort or pain experiences by the patients when using catheter.
Once again, the indwelling catheter and bodily waste collecting bags are not positively recited and thus are not interpreted to be taught by claim 1.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Atozawa (JP 2004242779 A), in view of Williams (US 8394073 B1), Zhang (CN 1442351 A), and Dickison (AU 9239398 A).
Regarding claim 1, Atozawa teaches a portable system for collecting liquid bodily waste from plurality of bodily waste collecting bags connected to an indwelling catheter to drain urine from a plurality patients hygienically (Fig. 1; abstract: To provide a urination apparatus which is formed into a compact shape to be easily carried and realizes clean urination and is therefore suitably used for caring a sick person or an elderly person or for portable use; NOTE: since there is only one indwelling catheter recited for draining urine from a plurality of patients/waste collecting bags, and since this limitation is a recitation of intended use, one having ordinary skill in the art can theoretically use the prior art system to perform this function by using the system on individual patients consecutively, which reads on collecting bodily waste from a plurality of patients/collecting bags. The indwelling catheter may be replaced or cleaned in between uses in order to perform waste collection hygienically), comprises:
a reservoir (14) (Fig. 1: water discharge tank 32);
an inlet (10), wherein the inlet is connected with the bodily waste collecting bag (Fig. 1: inlet end of pipe 30);
and teaches a pumping means comprising an inlet pump to facilitate of the liquid bodily waste into the reservoir (Fig. 1: water discharge pump 20)
but does not teach wherein the pumping means comprising a discharge pump for discharging the urine to an outlet from the reservoir.

Williams teaches a system for disposing of urine from a catheter (abstract). It teaches a pump that drives fluid from the catheter (Fig. 1: external catheter 13) to a reservoir (Fig. 4: temporary collection reservoir 16) and from the reservoir to an outlet (Fig. 4: end of tube 17 into dispensing reservoir 18) for the purpose of permanent disposal of the urine (abstract: A first tube is connected from the external catheter to the temporary collection reservoir and a second tube is further connected from the temporary collection reservoir to a dispensing reservoir for permanent disposal of the urine). Furthermore, it teaches a discharge pump for discharging the urine to an outlet from reservoir 16 (C4L45-50: A water pump 15 is preferably located downstream of the external catheter 13 and a temporary collection reservoir 16 may be removably connected to the first tube 14 such that the temporary collection reservoir 16 is in fluid communication with the water pump 15). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water discharge tank 32 of Atozawa to have an outlet comprising a tube attached to the reservoir and to have a discharge pump for discharging the urine from the reservoir to said outlet, as taught by Williams, in order to facilitate a permanent disposal of the urine. 
Atozawa modified by Williams still does not teach wherein an inflatable balloon (37) is present on the reservoir (14) to compensate any pressure change inside the reservoir (14). 
Zhang teaches a vacuum container composed of a rigid container attached to a flexible balloon for withstanding changes in pressure through the expansion or contraction of the balloon (abstract: a vacuum container for solid surface negative pressure solving method of the invention is the upper opening of the solid container cover a piece of rubber, or in the gas-tight container is equipped with a balloon, the expansion of the rubber membrane or balloon to balance internal and external pressure, Fig. 1-2). This is useful to containers attached to pumps, in which case the containers must withstand changes in pressure caused by the pump. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Atozawa modified by Williams to have an inflatable balloon in fluid communication with its inner volume, as taught by Zhang, in order to for the reservoir to withstand changes in pressure caused by a pump connected to the reservoir. 
Atozawa modified by Williams and Zhang still does not teach wherein a urine discharge channel is pulled out from the outer covering at the time of discharging the urine from the reservoir. 
Dickison teaches a liquid collection vessel (abstract). Dickison teaches a retractable hose for the purpose of discharging liquid that is pumped out (pg. 6 lines 31-32). The benefit of the hose being retractable is that it can be stored within the housing of the device, which makes it convenient for storage (pg. 8 lines 13-16: When not in use, the hose 15 and power cables 16 simply retract back within the liquid collection tray 10 as best seen in Fig. 5. The liquid collection tray 10 can then be easily tilted onto its side and then rolled to a convenient storage location on the small wheels located on its side). Considering that the apparatus stores waste liquid (pg. 2 line 6: waste liquids), the retractable feature also has the implicit advantage of the contaminated tip of the discharge channel not being exposed, which reduces the risk of contamination, which also makes the apparatus more convenient for storage. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet tube/urine discharge channel of Atozawa modified by Williams and Zhang to be retractable within its housing, as taught by Dickison, so that the device is more convenient for storage. 

Regarding claim 2, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, and teaches further comprising a fresh water tank, connected to the reservoir (Fig. 1: washing water storage tank 25)
wherein the fresh water tank flushes the reservoir after or while the urine is drained from the reservoir (par. 16: The bypass pipe 34 is provided to divert a part of the water supplied from the water supply pump 18 to the water supply pipe 26 to the drain pump 20 side; NOTE: thus, the pump 20 would flush water into reservoir 32 whenever it pumps urine to the reservoir).
Regarding claim 3, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, and teaches wherein the bodily waste is urine (abstract: To provide a urination apparatus).
Regarding claim 4, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, and teaches further comprising a power source (par. 10: The drive motor 16 is driven using a commercial power supply or a battery of an automobile as a power supply); and a control unit (par. 16: The control valve 35 is for adjusting the amount of the diverted wash water, and is adjusted in advance to divide the required amount; NOTE: since there is no teaching in the Claims or the Specification that the control unit is electronic, any device capable of controlling an operation of the apparatus reads on a control unit).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Williams, Zhang, and Dickison in view of Sun et al. (US 20040069718 A1).
Regarding claim 5, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, but does not further teach further comprising UV light source in the reservoir.
Sun et al. teaches a dialysis waste liquid treatment device (abstract). Sun et al. teaches using a UV light source in a tank containing the waste liquid to sterilize it (par. 12: an ultraviolet lamp is disposed so as to irradiate ultraviolet light to the dialysis waste liquid in said organic substance decomposing treatment tank). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Atozawa modified by Williams, Zhang, and Dickison to have a UV light source, as taught by Sun et al., in order to sterilize human liquid waste located in the reservoir. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Williams, Zhang, and Dickison in view of “The Case for Peristaltic Pumps” (NPL 2012).
Regarding claim 7, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, and teaches wherein the inlet pump and the discharge pump is combined (Fig. 4: drainage pump 20; NOTE: this is the version of Atozawa modified by Williams without modifying to add an additional discharge pump, wherein the drainage pump 20 provides enough head to also pump liquid out of the reservoir) but does not teach or one pump is used based on the mechanism of peristaltic pumping or alternative polarity.
Atozawa teaches a self-priming pump for drainage pump 20 (par. 11). “The Case for Peristaltic Pumps” teaches the advantages of peristaltic pumps, which can serve as a self-priming pump: “Because the fluid in a peristaltic pump does not come in contact with internal pump parts—it only contacts the tubing—the pump remains clean and free of residue. Tubing is easily replaced, reducing overall maintenance time, and the pump has excellent self-priming capabilities” (pg. 3 par. 5). In particular, since Atozawa needs a pump to pump urine, the peristaltic pump’s ability to remain clean and free of residue would provide an advantage. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage pump 20 of Atozawa modified by Williams, Zhang, and Dickison to be a peristaltic pump, as taught by “The Case for Peristaltic Pumps”, in order to serve as a self-priming pump that is maintains its cleanliness. A peristaltic pump is also interpreted to be a pump with alternating polarity because it expands and contracts. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Williams, Zhang, and Dickison, in view of Elson et al. (US 5466229 A).
Regarding claim 8, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, and teaches wherein the portable system comprises a battery for running the system without any electric power source (par. 10: The drive motor 16 is driven using a commercial power supply or a battery of an automobile as a power supply), but does not teach wherein the battery is rechargeable. 
Elson et al., teaches a body fluid collection device that pumps body fluids into a vessel (abstract). It teaches that using a rechargeable battery to power the pump is advantageous (C6L12-16: The vacuum pump 14 and motor 44 are suspended within the frame 20 in close proximity to the control module 18. The system 10 can be powered by being plugged directly into a wall outlet using a detachable wall mounter power supply 50 or by battery 52 inserted in a tray 54 in the bottom of the system 10. Preferably, the battery 52 is rechargeable), implicitly because this would eliminate the need to replace the battery entirely. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Atozawa modified by Williams, Zhang, and Dickison to be rechargeable, as taught by Elson et al., in order to eliminate the need to repeatedly replace the battery. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Williams, Zhang, and Dickison in view of Sylvester (EP 2803373 A1).
Regarding claim 10, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, but does not teach wherein the portable system is placed on a base. 
Sylvester teaches a medical waste fluid collection cart (abstract). It teaches a base with wheels (Fig. 1: bottom cabinet 114, casters 116a-116d) for the purpose of transporting the medical waste collector in and out of medical rooms (par. 22). Furthermore, the wheels have brakes (par. 22: The casters 116a-116d may include a brake feature). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Atozawa modified by Williams, Zhang, and Dickison to be placed on a base with wheels and brakes, as taught by Sylvester, in order to transport the medical waste collector in and out of medical rooms. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Williams, Zhang, and Dickison in view of Sylvester and Fowler (WO 2016018448 A1).
Regarding claim 13, Atozawa modified by Williams, Zhang, and Dickison teaches the system as claimed in claim 1, as set forth above, and teaches wherein the portable system further comprises a brake (see modification made in rejection to claim 10), a space for holding items (Atozawa Fig. 1: space enclosed by lid 14), but does not teach wherein the urine collecting system comprises a module for recording the logs of the patients and an LCD. 
Sylvester teaches a processor, a memory, and an LCD display for processing, storing, and inputting/outputting information regarding the operation of medical waste collector (par. 14: For example, the processor 215 may be configured for reading two or more vacuum levels and/or flow rates from a memory 220, 232 or for obtaining the two or more vacuum levels and/or flow rates from a different source, such as a user interface screen and/or a manual user interface device (e.g., a switch, a potentiometer, dial, etc.)… A third vacuum level and/or flow rate may be manually entered by a user via a graphical user interface (e.g., a touchscreen, an LED display, an LCD display, a CRT display, etc.) and/or an electromechanical user interface device (e.g., a switch, a potentiometer, dial, etc.). Once entered, the processor 215 may receive the confirmed and/or selected vacuum level from the user interface 235 for use in a subsequent medical waste fluid collection process). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Atozawa modified by Williams, Zhang, and Dickison to have a processor, a memory, and an LCD display for processing, storing, and inputting/outputting information regarding the operation of medical waste collector.
Fowler teaches a pump assembly connected to a container for medical treatment (abstract). It teaches storing and outputting patient log data (par. 56-57: In some embodiments, the pump assembly can track and store various data, such as one or more of positioning data, therapy parameters, logs, device data, and so on. The pump assembly can track and log therapy and other operational data. Data can be stored, for example, in the memory 350. In some embodiments, using the connectivity provided by the communications processor 330, the device can upload any of the data stored, maintained, and/or tracked by the pump assembly. For example, the following information can be uploaded to a remote computer or server: activity log(s), which includes therapy delivery information, such as therapy duration, alarm log(s), which includes alarm type and time of occurrence; error log, which includes internal error information, transmission errors, and the like; therapy duration information, which can be computed hourly, daily, and the like; total therapy time, which includes therapy duration from first applying a particular therapy program or programs; lifetime therapy information; device information, such as the serial number, software version, battery level, etc.; device location information; patient information; and so on) 
for the purpose of informing the operation of the device (abstract: The pump assembly can present graphical user interface screens for controlling and monitoring delivery of negative pressure. The system can be configured to efficiently deliver negative pressure and to detect and indicate presence of certain conditions, such as low pressure, high pressure, leak, canister full, and the like). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Atozawa modified by Williams, Zhang, Dickison, and Sylvester to store patient log information, as taught by Fowler, in order to inform the operation of the medical treatment device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796          

/SEAN E CONLEY/Primary Examiner, Art Unit 1799